Citation Nr: 0005873	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  92-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for multiple joint 
arthritis.

3.  Entitlement to an increased rating for the service 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1953.  
He is service connected for a left knee injury with 
limitation of motion and post traumatic stress disorder.

By rating decision of the Waco, Texas Regional Office (RO) in 
September 1988, service connection for heart disease and 
multiple joint arthritis was denied.  The veteran was 
notified of the denial in an unrelated supplemental statement 
of the case, but he did not receive his appellate rights.  
The veteran again raised the issues of entitlement to service 
connection for heart disease and multiple joint arthritis in 
April 1991.  Service connection for heart disease and 
multiple joint arthritis was denied by rating decision in 
June 1991 and the veteran was notified by letter in that same 
month that evidence sufficient to reopen this previously 
denied claim had not been received.  

The case was remanded from the Board to the RO in November 
1994.  The Board noted at that time that the veteran had not 
received written notice of the September 1988 rating denial; 
thus, the claim of service connection for heart disease and 
multiple joint arthritis was characterized as a de novo 
claim.  The Board also noted that the May 1992 statement of 
the case failed to address the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for urethritis.  This issue was remanded 
to the RO for the issuance of a supplemental statement of the 
case.  

A supplemental statement of the case was issued in January 
1995 in which it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for urethritis.  As the 
January 1995 supplemental statement of the case handled an 
issue that was not addressed in the original May 1992 
statement of the case, a substantive appeal would have had to 
have been filed within 60 days in order to perfect an appeal 
as to the veteran's claim to reopen.  See 38 C.F.R. 
§ 20.302(c).  As a substantive appeal was not received within 
the mandatory 60 days, the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for urethritis has not been perfected and will not 
be further considered herein.  

This appeal also arises from a December 1998 rating decision 
which continued the 10 percent evaluation assigned for the 
veteran's PTSD.  A notice of disagreement was received in 
January 1999, a statement of the case was issued in April 
1999 and a substantive appeal was received in May 1999.  This 
issue is the subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a cardiovascular 
disability which had its onset in service, or was manifest to 
a compensable degree within the initial post service year, or 
is related to a service connected disability.

2.  The veteran's claim of entitlement to service connection 
for a cardiovascular disability is not plausible.

3.  The veteran has presented no competent medical evidence 
to show that he currently suffers from multiple joint 
arthritis which had its onset in service, or was manifest to 
a compensable degree within the initial post service year, or 
is related to a service connected disability.

4.  The veteran's claim of entitlement to service connection 
for multiple joint arthritis is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
multiple joint arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for heart disease and multiple joint 
arthritis.

A.  Factual background

On the March 1951 enlistment physical examination, the heart 
and musculoskeletal system were clinically evaluated as 
normal.

In July 1951, the veteran was seen for a strained back.  The 
veteran reported having a backache for years.  On 
examination, there were no findings except for spasm on the 
right.  

A July 1951 x-ray of the right knee was interpreted as 
showing a small bony spur on the posterior inferior surface 
of the patella.  The impression was traumatic spurring of the 
patella.  

A December 1951 chest x-ray was negative.

A March 1953 orthopedic notation shows that the veteran 
indicated that he had injured both knees playing ball in 
school, and that he had reinjured them in Korea.  The left 
knee was more symptomatic than the right.  

On the March 1953 separation physical examination, the heart 
and musculoskeletal system were clinically evaluated as 
normal.  X-rays of the chest were negative.  Sitting blood 
pressure was 98/62.

An April 1953 statement from an individual who received 
letters from the veteran during service, indicates that the 
veteran was suffering from aching of the knees.  

On VA examination in June 1953, evaluation of the 
cardiovascular system was negative.  Blood pressure was 
122/70.  On orthopedic examination, the veteran indicated 
that by favoring his left knee, he had injured the right 
knee.  X-rays of the knees and the chest were negative.  The 
diagnoses included no orthopedic condition of the right knee.

On VA hospitalization from July to August 1954, the veteran's 
pulse was full and regular.  There were no murmurs, thrills, 
or arrhythmias.  X-rays of the chest were negative.

On VA examination in February 1977, the heart was regular.  
There were no murmurs and tones were of good quality.  Blood 
pressure was 140/98 sitting, 160/100 recumbent, and 160/110 
standing.  An EKG was within normal limits.  X-rays of the 
lumbar spine revealed osteophytes around the L-3 vertebral 
body.  This might have been due to previous trauma or 
degenerative process.  The impressions included hypertrophic 
arthritis of the lumbar spine, essential hypertension, and no 
definite evidence of cardiac abnormality.

A January 1985 VA hospital report shows that the veteran was 
admitted with no significant previous medical history.  His 
chief complaint was chest pain of 24 hours duration.  The 
diagnosis was subendocardial myocardial infarction.

On VA examination in May 1985, the heart was of normal size.  
Rhythm was regular and no murmurs were heard.  Pedal pulses 
were normal.  Chest x-rays showed no convincing evidence of 
acute disease.  The diagnoses included mild essential 
hypertension; arteriosclerotic heart disease with history of 
acute myocardial infarction in February 1985; and anginal 
symptoms with cardiac status moderately compromised.

Received in October 1987 was a November 1974 VA treatment 
notation that includes a diagnosis of mild hypertension.

Statements received in January 1988 from the veteran's high 
school teachers indicate that the veteran was not injured 
while playing football.

A March 1988 VA outpatient record shows that the veteran 
complained of left wrist, left elbow and right shoulder pain.  
He denied having suffered any injury.  The assessment was 
arthralgia/neuralgia, rule out rheumatoid arthritis and rule 
out carpal tunnel syndrome.

In an August 1988 statement, the veteran indicated that he 
had been told that he had arthritis in 1975.  The veteran 
questioned whether the gonorrhea that he had in service was 
the cause of his heart disease and arthritis.

Received in January 1989 was a January 1985 report of cardiac 
catheterization from Louisiana State University Medical 
Center which shows that the veteran had no previous history 
of heart disease.  Risk factors for coronary artery disease 
included a history of smoking and a positive family history.  
The veteran presented with a story quite typical of cardiac 
pain and had positive cardiac enzymes.  His coronary artery 
anatomy was normal.  The veteran had borderline hypertension.  

On the May 1992 substantive appeal, the veteran contended 
that his disabilities started in service.

Received in October 1992 was a June 1977 statement from F.R. 
Jackson, M.D., which indicates that the veteran related the 
onset of a back complaint to service when he picked up a 
heavy wheelbarrow.  X-rays of the back were essentially 
normal.  

Received in December 1994 were VA x-rays of the left wrist 
which revealed the presence of osteoarthritis.

A December 1994 VA medical opinion indicates that Gonorrhea 
could result in acute septic arthritis; gonococcal arthritis 
was an acute condition resulting in swollen, red, inflamed 
joints usually involving only one or a few joints.  
Antibacterial therapy of this condition was normally curative 
and did not result in long term disability.  X-ray findings 
in the veteran's file indicated the presence of degenerative 
joint disease.  The description of the veteran's arthritic 
symptoms did not lead to the diagnosis of gonococcal disease 
of the joint.  The service medical records indicate that the 
veteran had adequate antibacterial therapy for his 
urethritis.  The veteran was further claiming heart disease 
as a residual of urethritis.  Gonococcal bacteremia in the 
preantibiotic era did "rarely" result in endocarditis with 
rapidly progressive severe valvular damage with severe 
prostrating illness.  The available medical evidence 
indicates adequate antibiotic therapy and further indicates 
that the veteran's heart disease was arteriosclerotic heart 
disease with myocardial infarction.  There was no evidence of 
complaints and or treatment for valvular disease in service.  
With reference to the claim that the service connected left 
knee disability resulted in multiple joint arthritis, the 
service medical records and subsequent medical records 
indicate that this knee disability was an internal 
derangement of the left knee.  X-rays show degenerative 
changes of L4-5 and L5-S1 and this could not have been caused 
by internal derangement of the left knee.  In summation, 
there was no medical evidence of record indicating that 
degenerative arthritis of multiple joints could have been 
secondary to the service connected left knee.  It would also 
be resorting to speculation to connect multiple joint 
arthritis and heart disease to an episode of Gonococcal 
urethritis that was adequately treated in service and not 
found on subsequent post separation examinations.

VA x-rays of the knees in March 1995 showed minimal arthritic 
changes of the left and right knees.  X-rays of the hands 
showed minimal arthritic changes of the thumb and first 
metacarpal phalangeal joint bilaterally.  

On VA orthopedic examination in March 1995, the veteran 
indicated that he had a back injury in service.  He also 
injured his left knee and reported that he had been "blown 
up."  He now claimed that he had arthritis all over due to 
service.  Since 1975, the veteran had been diagnosed with 
degenerative arthritis and disc disease of the low back.  
About two and a half years prior, MRI studies showed evidence 
of degenerative arthritis and disc disease of the cervical 
spine.  The diagnoses were internal derangement, arthritis 
and instability of the left knee.  On a non-service connected 
basis, the diagnoses were degenerative arthritis of the right 
knee, right and left hands and right and left wrists; 
degenerative arthritis and degenerative disc disease of the 
cervical spine, and degenerative arthritis and degenerative 
disc disease with marked thoracolumbar scoliosis and spinal 
stenosis of the lower lumbar area.  In reviewing the massive 
amount of records, it appeared to the examiner that the last 
3 diagnoses had all developed since discharge from service.

On VA heart examination in March 1995, it was noted that the 
veteran and his wife were very poor historians.  An EKG in 
October 1992 showed sinus bradycardia and nothing more.  
Chest x-rays showed some hypercalcification in the 
costophrenic angle.  There was generalized enlargement to 
percussion.  There was a 2/6 aortic systolic murmur.  An EKG 
performed today was abnormal with non-specific ST and T 
changes and chest x-rays were consistent with chronic 
obstructive pulmonary disease.  There was elevation of the 
left hemidiaphragm.  The diagnoses were chronic obstructive 
pulmonary disease, arteriosclerotic coronary heart disease 
and adenocarcinoma of the prostate.

On VA orthopedic examination in July 1997, complaints 
included back and leg pain and an inability to sit for any 
length of time.  The veteran used crutches and a cane for 
walking.  He had left knee surgery in service.  On 
examination, the veteran had an emotional problem which 
appeared to be somewhat biphasic.  He was therefore a bit 
difficult to evaluate in reference to an accurate history, 
but his records from VA included a disability rating for the 
left knee of 30 percent.  The veteran complained of his neck, 
dorsal and lumbar areas.  There was rotary scoliosis that was 
from moderate to severe in degree.  The pelvis was tilted 
with an elevation of the hip due to the scoliosis.  X-rays of 
the joints were reviewed to include films made in 1996 which 
showed considerable disease as far as the arthritis was 
concerned but primarily with scoliosis and some minor 
arthritic changes in the knees.  There were minor arthritic 
changes of the feet.  There was considerable narrowing of the 
left hip joint space, but the cortical margins were intact 
and the density appeared satisfactory.  The radiologist 
reported moderate changes of an arthritic nature of the left 
hip.  

It was the examiner's impression that the veteran had an 
injury to the left knee and that he suffered some traumatic 
arthritis in that area, but this had not been a factor or at 
least not the cause of his systemic arthritis that affected 
his upper and lower extremities or his scoliosis or tilted 
pelvis.  It was opined that there was no positive 
relationship from his knee to his general arthritic problem 
and that these baseline manifestations were of a non-service 
connected origin.  It was concluded that the basic injury to 
the knee was not the cause of the veteran's additional 
arthritic problems.

In September 1997, the veteran requested that his claim for 
joint disability be considered as being the result of 
shrapnel injury suffered in service.  Some post service 
medical records were provided to include a January 1985 
report from the Shreveport VAMC which included a history of 
leg surgery in Korea for shrapnel and post service surgery 
for remaining shrapnel.

VA chest x-rays in February 1998 demonstrated no change and 
no evidence of acute cardiopulmonary disease.

In a statement received in January 1999, the veteran 
indicated that he was submitting an excerpt from a medical 
encyclopedia that showed a link between venereal disease and 
arthritis.  Also submitted were copies of some pages from the 
American Medical Association Encyclopedia of Medicine to 
include the notation that gonococcal bacteria may spread 
through the bloodstream to cause gonococcal arthritis and 
even spread to the heart.  

B.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and arthritis or cardiovascular 
disease to include hypertension becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection will be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

Arthritis is the inflammation of a joint or a state 
characterized by inflammation of joints.  Stedman's Medical 
Dictionary, 149 (26th ed. 1995).  The July 1951 x-ray of the 
right knee revealed spurring of the patella or kneecap.  It 
did not show arthritis of the right knee joint.  In fact, the 
service medical records are silent regarding the presence of 
arthritis or the presence of a cardiovascular disability.  
The first medical evidence of a cardiovascular disability and 
multiple joint arthritis dates from the mid-1970s, more than 
20 years after separation from service.  The veteran has not 
submitted any competent medical evidence to establish a nexus 
between any service connected disability and cardiovascular 
disability or multiple joint arthritis.  The VA orthopedic 
examiner in July 1997 concluded that there was no connection 
between the veteran's service connected left knee and his 
general arthritic problem.  The veteran has also contended 
that Gonorrhea that was contracted during service caused his 
arthritic process and resulted in cardiovascular disease.  No 
competent evidence of such a putative nexus has been posited.  
To the contrary, the December 1994 VA medical opinion 
concluded that there was no evidence to support this 
contention based on the facts in the veteran's case.

The Board notes that the veteran has submitted excerpts from 
an encyclopedia of medicine pertaining to the connection 
between gonococcal bacteria and gonococcal arthritis and 
heart disease.  These excerpts, however, contain no findings 
pertaining to the veteran's inservice urethritis and his 
general non-gonococcal arthritis and heart disease that were 
first manifest many years after discharge from service.  As a 
lay person, relying on a generic medical treatise, the 
veteran is not qualified to render a medical opinion as to 
the etiology of his hypertension.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion" (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The treatise supplied by 
the veteran simply provides speculative generic statements.  
Therefore, the aforementioned excerpts provide no probative 
value in the consideration of the veteran's claim. 

The only evidence that would support the veteran's claim of 
service connection for a heart disease and arthritis of 
multiple joints is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for heart disease or multiple joint arthritis. 

Due to the fact that the veteran has not presented a well 
grounded claim with regard to the service connection issues, 
there is no duty to assist him in the development of his 
claim.  As to the well-grounded claim pertaining to the 
increased rating issue, it is noted that the veteran was 
awarded benefits by letter dated in March 1994.  As such, the 
evidence used to grant this benefit predated March 1994.  The 
veteran's'claim for an increased rating for PTSD was filed in 
September 1997.  Although the record shows that veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, there is simply no evidence which would indicate 
that SSA records, if obtained, would yield any probative 
evidence in support of this claim. 


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for heart disease is denied. 

As a well grounded claim has not been presented, entitlement 
to service connection for multiple joint arthritis is denied. 


REMAND

With regard to the issue of an increased rating for PTSD, the 
first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.

Once a claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  In Hayes v. Brown, 9 Vet. App. 67 (1996), 
the United States Court of Veteran's Appeals held that as 
part of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration, including any decisions by 
the administrative law judge, and to give that evidence 
appropriate consideration and weight.  During the pendency of 
this appeal, it was learned that the veteran has been awarded 
Social Security benefits.  Any administrative decision and 
underlying medical records should be obtained from the Social 
Security Administration.  

In addition, as additional information is being requested 
which may affect an examiner's assessment of the veteran's 
psychiatric disability, another psychiatric examination will 
be ordered.  So that the examiner will have a complete 
picture of the veteran's disability, current outpatient 
treatment records will also be obtained.

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
psychiatric disabilities so that he/she may address the type 
of information needed by the Board to assign a rating to the 
veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)....30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication....10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....0

38 C.F.R. § 4.130 (1999)

The veteran is reminded of the importance of appearing for 
the VA examination scheduled.  In this regard, when a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating, the claim shall be 
denied, absent a showing of good cause.  38 C.F.R. § 
3.655(a),(b) (1999). 

Accordingly, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
from 1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment reports not already of record, 
and associate them with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration any 
administrative decision as well as the 
medical records relied upon in granting 
the veteran social security benefits.

3.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
examination by a psychiatrist in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM IV.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed in conjunction 
with the examination.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
A GAF score and an analysis of its 
meaning should be provided for all time 
periods since 1997, and a discussion 
should be included of how PTSD alone has 
impaired the veteran's social and 
industrial adaptability since 1997.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted above must be addressed.  
However, the examiner must not assign a 
rating to the veteran's disability.  If 
feasible, the examiner should distinguish 
those manifestations of PTSD from any co-
existing nonservice-connected psychiatric 
disabilities.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

